DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS’s) submitted on 5/17/2019 and 11/4/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 8 is drawn to a magnetic resonance imaging agent and depends from claim 1, which requires a chelated lanthanide imaging agent. The broad range of magnetic resonance imaging agents encompassed by claim 8, depending from the more narrow range of chelated lanthanide imaging agents creates confusion regarding the metes and bounds of the instant claim scope, see MPEP § 2173.04. Instant claim 8 encompasses species that are outside the scope of chelated lanthanide imaging agents encompassed by claim 1, such as the species listed in paragraph [0046] of the instant published disclosure (USPgPub 2020/0384131) or the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  iGd-TMV-Si; eGd-TMV; eGd-TMV-Si; Gd-SNP; and Gd-SNP-Si, to achieve a relaxivity value of greater than about 25,000mM-1S-1 per particle, does not reasonably provide enablement for any rod-shaped plant virus particle coated with any biocompatible material and additionally comprising any interiorly and/or exteriorly attached imaging agent to achieve a relaxivity value of greater than about 25,000 mM-1S-1 per particle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claim requires a relaxivity value of greater than about 25,000 mM-1S-1, where the imaging nanoparticle comprises any plant virus with a layer of any biocompatible mineral coated over the exterior and an imaging agent linked to the interior and/or exterior of the virus.

-1S-1. Figure 2A depicts relaxivity values exceeding 25,000 mM-1S-1 for: iGd-TMV-Si; eGd-TMV; eGd-TMV-Si; Gd-SNP; and Gd-SNP-Si, where SNP are formed from TMV particles. There is no description or disclosure in the instant specification for using any other plant virus or any other biocompatible material that can be used as a coating other than silica. The skilled artisan would not be able to predict the relaxivity value for any other kind of biocompatible material used as a plant virus coating, such as biopolymers (alginate, chitosan, collagen), organic hydrogels (PEG), or other inorganic oxides besides silica, to achieve the requisite relaxivity value claimed.
Chen (USPgPub 2010/0183504) teach that a silica-coated nanoparticle with Gd3+-DOTA MRI imaging agents and targeting moieties comprise a relaxation rate of greater than about 200-10,000 mM-1S-1  at a clinical field strength, see claims 8-20. Since Chen does not use TMV, or any plant virus for that matter, the presence of a TMV scaffold for the deposit of silica and Gd ions appears to be a critical element to achieve the requisite relaxivity values.
Zhang et al. (Theranostics. 2018; 8 (9): 2521-2548) list various factors that affect relaxivity, see Figure 1, and the relativities resulting from different types of formulations in Table 1. 
In the last full paragraph of the first column on page 3, Pellico et al. (Contrast Media and Molecular Imaging. 2019; Article ID 1845637: 1-13) points to reference [42], which is the teachings of Bruckman et al. (listing all of the instant inventors as authors, among others), “Silica-coated Gd(DOTA)-loaded protein nanoparticles enable magnetic resonance imaging of macrophages,” Journal of Materials Chemistry B, vol. 3, no. 38, pp. 7503–7510, 2015. 


Surprisingly, this relaxivity increased to 29.7mM−1·s−1 when the surface of the TMV was functionalised with silica [42].

Therefore, the art does not meet the claimed relaxivity with any rod-shaped plant virus comprising any biocompatible mineral coating the exterior surface or silica-coated, Gd-coupled imaging agents (as encompassed by instant claim 11) or any rod-shaped plant virus comprising any biocompatible mineral coating the exterior surface and any chelated lanthanide-coupled imaging agents (as encompassed by instant claim 24) and achieve a relaxivity value of 25,000 mM-1S-1, except for the specific embodiments taught in the working examples. For these reasons, it is concluded that an undue quantity of experimentation would be required to make the instant imaging nanoparticle with the scope of materials claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 8, 10, 11, 13-17, and 19-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,925,281. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘281 anticipates an imaging nanoparticle comprising a tobacco mosaic virus (TMV), with a gadolinium imaging agent linked to the interior surface and a layer of silica coating the exterior surface, wherein the virus has a relaxivity of greater than about 25,000 mM1S-1 per particle, corresponding to instant claims 1, 2, 4, 5, 8, 10, and 11. The silica-coated TMV internally loaded with gadolinium of ‘281 also possesses a targeting moiety that binds 1S-1 per particle, corresponding to instant claims 16, 17, 19, 20, and 24. The silica-coated TMV internally loaded with gadolinium administered also comprises a targeting moiety that binds specifically to an immune cell linked to the exterior of the virus particle, anticipating instant claims 21 and 22. Claim 9 of ‘281 states that the tissue region of the subject includes a blood vessel, anticipating instant claim 23.
The claims of ‘281 do not indicate that the biocompatible mineral coating the TMV particle increases the ionic relaxivity and reduces the immunogenicity of the particles compared to a non-mineralized particle. However, since there is no material or structural distinction between the silica-coated TMV internally loaded with gadolinium of ‘281 and the instant silica-coated TMV internally loaded with gadolinium, inherent properties of ionic relaxivity and reduced immunogenicity described by instant claims 25-28, are also anticipated by ‘281.
Claims 1, 2, 4, 5, 8, 10, 11, 16, 17, 19, 20, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-15, and 18 of U.S. Patent No. 10,086,095 in view of Bruckman et al. (Nano Letters. March 2014; 14: 1551-1558) and Royston et al. (Journal of Colloid and Interface Science 332 (2009) 402–407).
The claims of ‘095 encompass a TMV comprising gadolinium linked to the interior surface, where the virus has a relaxivity of greater than about 10 mM-1S-1 and a method of imaging blood vessels by administering the gadolinium-loaded TMV particles. 
-1S-1 per particle, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have increased the relaxivity of the gadolinium-loaded TMV particles of ‘095 to 25,000 mM1S-1 per particle, as instantly required in claims 11 and 24, to reduce “tumbling rates” and subsequently reduce the dose of gadolinium-loaded TMV particles administered to yield an adequate imaging signal, see the first full paragraph on page 1557 of Bruckman et al. (Nano Letters. March 2014; 14: 1551-1558). 
The claims of ‘095 do not encompass a layer of biocompatible material coated to the exterior surface of the TMV, as required by instant claims 1, 2, 16, and 17.
Royston et al. teach coating the exterior surface of TMV, see the abstract and sections 2.1-2.3.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have coated the exterior surface of the gadolinium-loaded TMV particles of ‘095 enhances particle template stability and affinity of metal ions during metal deposition, see the abstract, the paragraph bridging pages 404-405, the following paragraph, and section 4. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for coating the gadolinium-loaded TMV particles of ‘095 with silica, as taught by Royston et al. since both ‘095 and Royston et al. generate imaging with TMV particles, see Figures 1-3 and “Conclusion” of Royston et al.    
Royston et al. do not indicate that the silica biocompatible mineral coating the TMV particle increases the ionic relaxivity and reduces the immunogenicity of the particles compared to a non-mineralized particle as required by instant claims 25-28. However, deposition of silica on the external surface of the TMV particles, as taught by Royston et al. would inherently 
These combined teachings would have rendered instant claims 1, 2, 4, 5, 8, 10, 11, 16, 17, 19, 20, and 25-28 prima facie obvious, absent unexpected results to the contrary.
Claims 1, 2, 4, 5, 8, 10, 11, 13, 16, 17, 19, 20, 21, and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, and 13-18 of U.S. Patent No. 10,207,014. 
The claims of ‘014 encompass silica-externally-coated, gadolinium-interiorly-loaded TMV particles for generating a tissue image, corresponding to instant claims 1, 2, 4, 5, 8, 10, 16, 17, 19, and 20. The spherical arrangement of ‘014 comprising a plurality of silica-externally-coated, gadolinium-interiorly-loaded TMV particles encompasses delivery of a diagnostically effective amount of silica-externally-coated, gadolinium-interiorly-loaded TMV particles to generate an image, as required by instant claim 16. The silica-externally-coated, gadolinium-interiorly-loaded TMV particles of ‘014 have a relaxivity value of greater than about 25,000 mM1S-1 per particle, as required by instant claims 11 and 24, and have a targeting moiety linked to the exterior surface of the virus particle, as required by instant claims 13 and 21. 
The claims of ‘014 do not indicate that the biocompatible mineral coating the TMV particle increases the ionic relaxivity and reduces the immunogenicity of the particles compared to a non-mineralized particle. However, since there is no material or structural distinction between the silica-coated TMV internally loaded with gadolinium of ‘014 and the instant silica-coated TMV internally loaded with gadolinium, inherent properties of ionic relaxivity and reduced immunogenicity described by instant claims 25-28, are also inherent by the material structures of ‘014.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘828 encompass a TMV comprising gadolinium linked to the interior surface, where the virus has a relaxivity of greater than about 10 mM-1S-1. The TMV particles of ‘828 also comprise a targeting moiety linked to the exterior surface, as required by instant claims 13 and 21. The spherical arrangement of ‘828 comprising a plurality of silica-externally-coated, gadolinium-interiorly-loaded TMV particles in claim 13 encompasses delivery of a diagnostically effective amount of silica-externally-coated, gadolinium-interiorly-loaded TMV particles to generate an image, as required by instant claim 16.  
While the relaxivity value range of ‘828 encompasses any relaxivity value greater than about 10 mM-1S-1 per particle, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have increased the relaxivity of the gadolinium-loaded TMV particles of ‘828 to 25,000 mM1S-1 per particle, as instantly required in claims 11 and 24, to reduce “tumbling rates” and subsequently reduce the dose of gadolinium-loaded TMV particles administered to yield an adequate imaging signal, see the first full paragraph on page 1557 of Bruckman et al. (Nano Letters. March 2014; 14: 1551-1558). 
The claims of ‘828 do not encompass a layer of biocompatible material coated to the exterior surface of the TMV, as required by instant claims 1, 2, 16, and 17.

One of ordinary skill in the art prior to the effective filing date would have been motivated to have coated the exterior surface of the gadolinium-loaded TMV particles of ‘828 enhances particle template stability and affinity of metal ions during metal deposition, see the abstract, the paragraph bridging pages 404-405, the following paragraph, and section 4. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for coating the gadolinium-loaded TMV particles of ‘828 with silica, as taught by Royston et al. since both ‘828 and Royston et al. generate imaging with TMV particles, see Figures 1-3 and “Conclusion” of Royston et al.    
Royston et al. do not indicate that the silica biocompatible mineral coating the TMV particle increases the ionic relaxivity and reduces the immunogenicity of the particles compared to a non-mineralized particle as required by instant claims 25-28. However, deposition of silica on the external surface of the TMV particles, as taught by Royston et al. would inherently possess the properties of ionic relaxivity and reduced immunogenicity. Structure cannot be separated from inherent function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shanon A. Foley/Primary Examiner, Art Unit 1648